19-2062
Juarez v. Saul

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
9th day of April, two thousand twenty.

Present:    DENNIS JACOBS,
            ROSEMARY S. POOLER,
            SUSAN L. CARNEY,
                        Circuit Judges.
_____________________________________________________

WALTER H. RUANO JUAREZ, SR., on behalf of R.R.O., a minor,

                              Plaintiff-Appellant,

                      v.
                                                                                   19-2062-cv
ANDREW M. SAUL, COMMISSIONER OF SOCIAL SECURITY,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:      James M. Baker, New York, N.Y.

Appearing for Appellee:       Elizabeth J. Kim, Assistant United States Attorney (Christopher
                              Connolly, on the brief), for Geoffrey S. Berman, United States
                              Attorney for the Southern District of New York, New York, N.Y.

Appeal from the United States District Court for the Southern District of New York (Smith,
M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
        Walter H. Ruano Juarez, Sr. appeals from the May 17, 2019 judgment of the United
States District Court for the Southern District of New York (Smith, M.J.) granting the motion
filed for judgment on the pleadings by the Commissioner of Social Security that affirmed the
Commissioner final decision that Juarez’s daughter, R.R.O., was not entitled to Supplemental
Security Income benefits based on childhood disability. We assume the parties’ familiarity with
the underlying facts, procedural history, and specification of issues for review.

        SSI is meant “[t]o assist those who cannot work because of age, blindness, or disability,”
by “set[ting] a Federal guaranteed minimum income” for those citizens. Schweiker v. Wilson,
450 U.S. 221, 223 (1981) (internal quotation marks omitted). A child under 19 is considered
disabled “if that individual has a medically determinable physical or mental impairment, which
results in marked and severe functional limitations, and which can be expected to result in death
or which has lasted and can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 1382c(a)(3)(C)(i).

        In reviewing the Commissioner's denial of benefits, the courts are to uphold the decision
unless it is not supported by substantial evidence or is based on an error of law. See Balsmao v.
Chater, 142 F.3d 75, 79 (2d Cir. 1998). “We conduct a plenary review of the administrative
record, and our focus is on the administrative ruling more than on the district court's decision.”
Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013). The reviewing court is not charged with
deciding de novo whether the claimant was disabled, rather, “[i]f there is substantial evidence to
support the determination, it must be upheld.” Id. Substantial evidence is “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Richardons v. Perales,
402 U.S. 389, 401 (1971) (internal quotation marks omitted). “Even where the administrative
record may also adequately support contrary findings on particular issues, the ALJ's factual
findings must be given conclusive effect so long as they are supported by substantial evidence.”
Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010).

        The agency opinion was thin in the reasoning presented: the administrative law judge
(“ALJ”) offered little in it to explain his assessment of the relevant evidence. Nevertheless,
applying that standard here, we agree with the district court that adequate evidence exists in the
record to support the ALJ’s determination. Juarez argues that in the domains of acquiring and
using information and interacting and relating to others, R.R.O.’s scores on the “Core
Language,” “Receptive Language,” and “Expressive Language” portions of the Clinical
Evaluation of Language Fundamentals, Fourth Edition (“CELF-4”), which were two standard
deviations below the mean, establish as a matter of law that R.R.O. suffered a marked limitation.
However, as the district court noted, the Social Security regulations rely not just on test scores,
but also require the Commissioner to take into account whether a claimant’s “day-to-day
functioning in domain-related activities is consistent with th[ose] score[s].” 20 C.F.R.§
416.926a(e)(2)(iii); see also 20 C.F.R. § 416.926a(e)(4) (“[W]e will not rely on any test score
alone. No single piece of information taken in isolation can establish whether you have a
‘marked’ or ‘extreme’ limitation in a domain.”). Thus, while R.R.O’s CELF-4 scores were low
and her cognitive functioning was assessed at the borderline range on the Wechsler Individual
Scale for Children-Fourth Edition (“WISC-IV”), a May 2014 Psychoeducational Report
explained that she “scored within age expectations in task measuring” other language abilities,
including “vocabulary skills and knowledge learned in school and through experience,” and her
WISC-IV “subtest scale scores suggest higher potential for learning due to marked scattered [sic]
among the subtests.” App’x at 309, 317. That same report noted that her “Processing Speed” and
“Perceptual Reasoning” skills demonstrated “ample strength and more potential for learning”
than her IQ score suggested. App’x at 309. In addition, as the ALJ reported, R.R.O.’s June 2015
IEP report, done when she was in second grade, stated she was reading at mid-first grade level,
but that her troubles appeared to stem from her inability to focus. [AR 88] The examiner who
conducted R.R.O.’s October 2015 psychiatric evaluation also observed that her cognitive issues
“did not appear to be significant enough to interfere with the claimant’s ability to function on a
daily basis.” App’x at 361-62.

       We have considered the remainder of Juarez’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk